Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the step of generating a reference position and posture data and the step of generating test data and then a revised position. This judicial exception is not integrated into a practical application because there is missing steps/devices between the generating of test position and reference position and finally the revised position. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the position data and posture data will not be changed/revised without further use of devices or processing. This missing of steps/devices makes the claim incapable of producing any useful/refined result and it appears the so-called revision performance does not produce tangible output.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 8, 12, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 8 and 15, the step of generating a reference position and posture data and the step of generating test data does not seem to adjust/refine the data, therefore it appears the reference data and test data are referring to the same data set since there is no further device or method step to acquire test position or a revived performance. Applicant needs to amend the claims by adding devices/steps to differentiate the result between each steps in order to produce a result matching the “revision performance”. A revision can only be accomplished with a further processing/acquiring of data.
Claim 5, 12 and 19 recites the limitation "evaluating a correction performance" in lines 1- 2 of each claim.  There is insufficient antecedent basis for this limitation in the claim.
In independent claims 1, 8 and 15, it depends on, there is one term “revision performance” appears closest to the correction performance. However, it also appears evaluating revision performance is part of the correction performance. Applicant needs to amend the claims to clarify this conflicted definition or any missing definition between these two terms. Applicant also needs to how and where “evaluating a correction performance” is since there is a “wherein” used in the dependent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Powers (9903728).
Regarding claims 1, 8 and 15, Powers discloses a method and an apparatus (see Fig. 9 and Fig. 10)(module is a processor and it implies a memory with instructions to work) for evaluating data, comprising:
generating, at least based on satellite navigation data related to a vehicle, a reference position and posture data set of the vehicle (wheel IMU 901/fixed IMU 902, GPS 903); 
generating, at least based on a part of the satellite navigation data (a model of vehicle behavior as a function of its environment, Abstract)(environment is related to satellite navigation data such as atmospheric or ephemeris information), a test position and posture data set of the vehicle, accuracy of the test position and posture data set being lower than accuracy of the reference position and posture data set (GPS alone is not as accurate as GPS + inertial sensor/IMU); 
obtaining a revised position (the output from module 904 in Fig. 9) and posture data set for the test position and posture data set; and 
evaluating, based on the reference position and posture data set and the revised position and posture data set, a revision performance for the test position and posture data set 
Regarding claims 2, 9 and 16, Powers discloses wherein the generating a reference position and posture data set of the vehicle comprises:
obtaining inertial measurement unit data and wheel speedometer data related to the vehicle (wheel IMU 901/fixed IMU 902, Fig. 9, paragraph 0089); and 
generating the reference position and posture data set of the vehicle based on the satellite navigation data, the inertial measurement unit data, and the wheel speedometer data (vehicle profile computation module 906, Fig. 9).
Regarding claims 4, 11 and 18, Powers discloses wherein the obtaining a revised position and posture data set for the test position and posture data set comprises:
sending the test position and posture data set to a data revising apparatus; and 
obtaining the revised position and posture data set from the data revising apparatus (vehicle profile database 907 and Cloud profile database 908, Fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Powers (9903728).
Regarding claims 3, 10 and 17, Powers discloses profiles are tagged with information about environmental conditions identified from National Center for Atmospheric Research system (paragraph 0015). As it is known in the art atmospheric information are used in satellite navigation associated with satellite altitude angles and line of sight determination. It would have been obvious to use the environment and profile information to further improve the position obtained from satellite system.

Allowable Subject Matter
Claims 6-7, 13-14 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov